Citation Nr: 0842687	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-27 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1942 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate discloses that he was an 
inpatient at Washoe Medical Center South Meadows at the time 
of his death.  Records from that facility pertaining to the 
period prior to the veteran's death should be obtained and 
associated with the file.

The record contains statements by the veteran's private 
medical providers, to include his primary care physician and 
a cardiologist.  These statements assert that the veteran's 
service-connected psychiatric disorder aggravated the 
veteran's congestive heart failure.

Two VA opinions are also of record.  An August 2005 opinion 
was authored by an advance practice nurse with a Master of 
Science in nursing, who noted that her opinion had been 
reviewed by a physician with a specialty in internal 
medicine.  The credentials of the individual who authored the 
August 2006 opinion are unclear.  The opinion request 
indicated that a cardiac specialist should review the file 
and provide the requested opinion.  The AOJ should determine 
whether the August 2006 reviewer was such a specialist and so 
state for the record.  If a cardiac specialist did not 
provide the August 2006 opinion, the file should be forwarded 
to a cardiac specialist for the requested claims file review 
and opinion.

In light of the above discussion, the Board has determined 
that additional development is required in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that she complete a proper release so 
that the veteran's terminal records may 
be obtained from Washoe Medical Center.  
All attempts to obtain such records 
should be clearly documented in the 
claims file.

2.  The AOJ should determine whether the 
individual who reviewed the claims file 
and authored the August 2006 opinion was 
a physician with a specialty in 
cardiovascular medicine.  If not, the 
file should be forwarded to such a 
specialist for the requested opinion.  
Regardless, the opinion must be clarified 
in two respects.  In the "SUMMARY AND 
IMPRESSIONS," the examiner noted that 
This is known to be associated with @@@.  
An examiner (cardiac specialist) must 
clarify what was intended by @@@.  
Furthermore, the examiner must establish 
whether PTSD aggravated the veteran's 
heart disability, as noted by J Draper 
and Dr. Maher.  The examiner must provide 
reasoning for any conclusion reached.  
The examiner must establish his/her 
credentials.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




